UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4619


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERENCE DEVON GARMON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:08-cr-00256-RJC-1)


Submitted: October 5, 2021                                    Decided: October 18, 2021


Before NIEMEYER and FLOYD, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William R. Terpening, TERPENING LAW, PLLC, Charlotte, North Carolina, for
Appellant. William T. Stetzer, Acting United States Attorney, Anthony J. Enright,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terence Devon Garmon appeals the district court’s judgment revoking his

supervised release and imposing a sentence of one year and one day and two years of

supervised release. On appeal, he argues that his sentence is procedurally unreasonable

because the court did not adequately consider his nonfrivolous arguments for a lower

sentence. Finding no error, we affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Patterson, 957 F.3d 426, 436 (4th Cir. 2020). We

“will affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” Id. “To consider whether a revocation sentence is plainly unreasonable,

[we] first determine whether the sentence is procedurally or substantively unreasonable,”

id., evaluating “the same procedural and substantive considerations that guide our review

of original sentences” but taking “a more deferential appellate posture than we do when

reviewing original sentences,” United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015)

(alteration and internal quotation marks omitted).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

States v. Coston, 964 F.3d 289, 297 (4th Cir. 2020) (internal quotation marks omitted),

cert. denied, 141 S. Ct. 1252 (2021); see 18 U.S.C. § 3583(e) (listing sentencing factors

applicable to revocation proceedings). “A revocation sentence is substantively reasonable

if, in light of the totality of the circumstances, the court states an appropriate basis for

                                             2
concluding that the defendant should receive the sentence imposed.” Coston, 964 F.3d at

297 (internal quotation marks omitted).

       Garmon contends that the district court inadequately explained the sentence it

imposed because it failed to address his nonfrivolous arguments in favor of a time-served

sentence. A sentencing court must provide a sufficient explanation “to satisfy the appellate

court that [it] has considered the parties’ arguments and has a reasoned basis for exercising

[its] own legal decision-making authority.” United States v. Blue, 877 F.3d 513, 518 (4th

Cir. 2017) (internal quotation marks omitted). In doing so, the court “must address the

parties’ nonfrivolous arguments in favor of a particular sentence, and if the court rejects

those arguments, it must explain why in a detailed-enough manner that [we] can

meaningfully consider the procedural reasonableness of the revocation sentence imposed.”

United States v. Slappy, 872 F.3d 202, 208 (4th Cir. 2017); see United States v. Ross, 912

F.3d 740, 744 (4th Cir. 2019). A district court’s failure “to give specific attention to

nonfrivolous arguments” generally produces “a procedurally unreasonable sentence.”

United States v. Lewis, 958 F.3d 240, 245 (4th Cir. 2020) (internal quotation marks

omitted). “[A]lthough the court need not be as detailed or specific when imposing a

revocation sentence as it must be when imposing a post-conviction sentence, it still must

provide a statement of reasons for the sentence imposed.” Slappy, 872 F.3d at 208 (ellipsis

and internal quotation marks omitted). We have reviewed the record and conclude that the

sentence is procedurally reasonable because the district court adequately addressed

Garmon’s nonfrivolous sentencing arguments and made clear the reasons for the term it

imposed.

                                             3
       Therefore, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4